 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     ROBERT LEE WAYNE PORTUNE
 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,                         )   Case No. 2:17-cr-206-JAM
11                                                     )
                        Plaintiff,                     )   STIPULATION AND ORDER TO
12                                                     )   CONTINUE PRESENTENCE SCHEDULE
     vs.                                               )   AND JUDGMENT & SENTENCING
13                                                     )
     ROBERT LEE WAYNE PORTUNE ,                        )   Date: May 14, 2019
14                                                     )   Time: 9:15 a.m.
                       Defendant.                      )   Judge: Hon. John A. Mendez
15                                                     )
                                                       )
16
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17
     Attorney, through Cameron Desmond, Assistant United States Attorney, counsel for Plaintiff,
18
     and Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price,
19
     counsel for Robert Lee Wayne Portune, that the sentencing hearing may be continued to June
20
     4, 2019. Accordingly, it is further stipulated that the briefing schedule be continued as follows:
21
            Proposed Presentence Report Shall be Disclosed
22          to Counsel no later than:                                         4/23/19
23          Informal Objections Due to Probation and Opposing
24          Counsel no later than:                                            5/7/19

25          The Presentence Report shall be filed with the Court
            and disclosed to counsel no later than:                           5/14/19
26
            Motion for Correction of the Presentence Report
27          shall be filed with the Court and served on the
28          Probation Officer and opposing counsel no later than:             5/21/19

      Stipulation and Order to Continue Judgment and        -1-
      Sentencing and PSR Schedule
 1          Reply or statement of non-opposition:                           5/28/19

 2          Judgment and Sentencing Date:                                   6/4/19
 3   This continuance is requested to allow probation officer additional time to complete interview
 4   and prepare report in preparation for the sentencing hearing. The government has no objection or
 5   opposition to the continuance.
 6                                                     Respectfully submitted,
 7                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
 8
 9   Date: March 21, 2019                              /s/ Jerome Price
                                                       JEROME PRICE
10                                                     Assistant Federal Defender
                                                       Attorneys for Defendant
11                                                     ROBERT LEE WAYNE PORTUNE
12   Date: March 21, 2019                              MCGREGOR W. SCOTT
13                                                     United States Attorney

14                                                     /s/ Cameron Desmond
                                                       CAMERON DESMOND
15                                                     Assistant United States Attorney
                                                       Attorney for Plaintiff
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and     -2-
      Sentencing and PSR Schedule
 1                                                     ORDER

 2          The Court, having received and considered the parties’ stipulation, adopts the parties’

 3   stipulation in its entirety as its order. The Court orders that the proposed presentence report shall
 4   be disclosed on April 23, 2019, any informal objections are due on May 7, 2019, the final Pre-
 5   Sentence Report shall be disclosed on May 14, 2019, any formal objections are due on May 21,
 6   2019, any replies are due on May 28, 2019, and the sentencing hearing is reset for June 4, 2019
 7   at 9:15 a.m.
 8
 9   IT IS SO ORDERED.
10
11   Dated: March 21, 2019                             /s/ John A. Mendez______________
                                                       HON. JOHN A. MENDEZ
12
                                                       United States District Court Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and     -3-
      Sentencing and PSR Schedule
